             Case 1:18-cv-05777-JPO Document 30 Filed 12/28/18 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK

NATIONAL UNION FIRE INSURANCE COMPANY OF

PITTSBURGH, PA, et al.
 (List the full name(s) of the plaintiff(s)/petitioner(s).)                               1:18 CV05777            ( JPO )(         )
                                   -against-
                                                                                         NOTICE OF APPEAL
BMC STOCK HOLDINGS, INC.



 (List the full name(s) of the defendant(s)/respondent(s).)




Notice is hereby given that the following parties: BMC STOCK HOLDINGS, INC.


(list the names of all parties who are filing an appeal)


in the above-named case appeal to the United States Court of Appeals for the Second Circuit

from the            Ojudgment              li!l order         entered on:       December 3, 2018
                                                                                 (date that judgment or order was entered on docket)
that:
            Granted Petitioners' Petition to compel arbitration and denied Respondents' Cross-Motion to

dismiss the Petition.
(If the appeal is from an order, provide a brief description above of the deci


 December 20, 2018
  Dated


 Wolff, Allen R.
  Name (Last, First, Ml)

 Anderson Kill P.C., 1251 Ave. of the Americas      New York                NY                              10020
  Address                                          City                     State                           Zip Code

 212-278-1379                                                           awolff@andersonkill.com
  Telephone Number                                                          E-mail Address (if available)




'Each party filing the appeal must date and sign the Notice of Appeal and provide his or her mailing address and telephone
number, EXCEPT that a signer of a prose notice of appeal may sign for his or her spouse and minor children if they are parties
to the case. Fed. R. App. P. 3(c)(2). Attach additional sheets of paper as necessary.

Rev. 12/23/13
